Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an Examiner's Statement of Reasons for Allowance:
The prior arts of record teach methods and a data storage device that comprises a storage medium, a processing unit, and a buffer memory storing data to be transferred to the storage medium under control of the processing unit. The method comprises aggregating data in the buffer memory as a strip group comprising multiple data strips, transferring data strips in at least one strip group to the storage medium, calculating parity strip based on the transferred data strips of the at least one strip group without additional access to the buffer memory, and transferring the parity strip to the storage medium. Baek et al., (U.S. Patent number 8649865) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a memory controller, a storage device and a method that determines a first to third program data to be respectively programmed in the first to third target pages based on a success of each of the  read operations on the first to third source pages, and determining that data read successfully from the first and second source pages as the first and second program data and determining recovery data as the third program data upon whether the read operation for the third source page has failed and includes a parity calculator to generate calculation data by using first and second program data, and generate the recovery data by using source parity data  and the calculation data. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of storage device and operating method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659.  The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADEEM IQBAL/Primary Examiner, Art Unit 2114